Citation Nr: 1540172	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO. 12-17 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision and an August 2011 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. At the June 2013 hearing, the undersigned VLJ outlined the issues on appeal, engaged in a colloquy as to the substantiation of the claims, and identified any outstanding evidence that needed to be obtained. Overall, the hearing was legally sufficient and the duty to assist has been met. No prejudice in the conduct of the hearing is shown or has been alleged. 38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the June 2013 hearing.

The claim for entitlement to service connection for prostate cancer will be addressed in the remand portion of the opinion and is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development in the remand below.


FINDING OF FACT

Diabetes mellitus, type II, has not been shown to have had its onset in service or within one year of service, and such disability is not otherwise a result of active military service, to include exposure to Agent Orange. 




CONCLUSION OF LAW

The criteria for an award of service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116(f), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by letters sent to the Veteran in April 2010 and February 2011, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). Both letters also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file, as well as his relevant private treatment records. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. 

In this case, the STRs are silent as to any complaints or treatment related to diabetes mellitus, type II. Moreover, the post-service evidence does not indicate any current complaints or treatment for these disabilities until many years following separation. Furthermore, the records contain no competent evidence suggesting a direct causal relationship between the diabetes mellitus, type II, and active service. Rather, the Veteran contends that presumptive service connection is warranted based on toxic herbicide (Agent Orange) exposure in service. Alternatively, the Veteran claims that exposure to aviation fuel may have caused his diabetes mellitus, type II. However, as noted below, that has not been shown by the evidence in this case. For all of these reasons, the evidence does not indicate that the diabetes mellitus, type II, may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment and personnel records, as well as post-service reports of VA and private treatment and examination. Moreover, his statements in support of the claims are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's diabetes mellitus, type II, claim.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his diabetes mellitus, type II, claim.

Service Connection

The Veteran asserts entitlement to service connection for diabetes mellitus, type II, on the basis that this ailment was caused by in-service exposure to toxic herbicides (Agent Orange) and aviation fuel. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102. 

Where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Diabetes mellitus is listed as a chronic condition under 38 C.F.R. § 3.309(a). In addition, diabetes mellitus may be presumed to have been incurred in or aggravated by active service if it becomes manifest to a degree of 10 percent or more within one year of discharge from active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

A "presumption" exists under the laws and regulations pertaining to toxic herbicide exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e), including diabetes mellitus, type II, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service. A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f).

In Haas v. Peake, 525 F.3d 1168 (2008), cert. denied, 129 S. Ct. 1002 (2009), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act, to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably interpreted by VA to require that a service-member had set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act. Id. at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii). The Federal Circuit also stated that a veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Agent Orange Act and regulations since he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam. Haas, 525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on appeal. 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for diabetes mellitus, type II, to include as secondary to exposure to toxic herbicides or aviation fuel in service.

The Veteran conceded at hearing that his physician had informed the Veteran that he did not have diabetes mellitus, type II. Moreover, other than the Veteran's own statements to medical professionals, there appears no evidence of diabetes mellitus, type II, in his treatment records. Accordingly, the Veteran has failed to satisfy the first requirement for service connection. 


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran has currently diagnosed prostate cancer which he claims was caused by his exposure to toxic herbicides, aviation fuel, or asbestos. The Board, however, does not have the medical expertise to determine the nature and etiology of prostate cancer. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should schedule the Veteran for another examination and obtain another opinion regarding the nature and etiology of the Veteran's prostate cancer.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the Veteran's claimed in-service asbestos exposure by contacting the appropriate governmental entities regarding asbestos aboard the ships to which the Veteran was assigned. All efforts to obtain these records should be fully documented, and a negative response should also be documented if records are not available.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any prostate cancer. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner. 

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any and all exposure to aviation fuel and asbestos, before, during and after service. 

(b) The examiner should confirm the currently diagnosed prostate cancer, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed prostate cancer was incurred in service or is otherwise related to service, specifically including consideration of all relevant aspects of the Veteran's shipboard service.

The examiner is asked to reconcile any opinion with the Veteran's contentions, to include any competent lay evidence, regarding his exposure to aviation fuel and asbestos. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


